Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 06/03/2021.
Priority
This application, Pub. No. US 2019/0353649 A1, published 11/21/2019, is the 35 U.S.C. § 371 National Stage of International Patent Application No. PCT/US2017/064112, filed 12/01/2017, Pub. No. WO 2018/102631 (A1), published 06/07/2018, which claims benefit of US provisional application US 62/428,575, filed 12/01/2016. 
Status of Claims
Claims 30, 32-35 and 37-48 are currently pending.  Claims 1-29 have been originally pending.  Claims 4, 6, 7, 9, 12, 13, 17, 19, 21, 23, 24, 26 and 27 have been amended, and Claims 3, 5, 8, 10, 11, 14, 18, 20 and 28 have been cancelled, as set forth in Applicant’s Preliminary amendment filed 05/16/2019.  Claims 1, 2, 4, 6, 7, 9, 12, 13, 15-17, 19, 21-27 and 29 have been subject to restriction/election requirement mailed 02/05/2021.  Claims 1, 2, 4, 6, 7, 9, 12, 13, 15-17, 19, 21-27 and 29 have been cancelled, and new Claims 30-47 have been added, as set forth in Applicant’s amendment filed 02/15/2021.  Claims 30, 32, 33, 40 and 41 have been amended; Claims 31 and 36 have been cancelled; and Claim 48 has been added, as set forth in Applicant’s amendment filed 06/03/2021.  Claims 30, 32-35 and 37-48 are examined.
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
Claims 31 and 36 are moot in view of Applicant’s cancellation of the claims. 
II.	The rejection of Claims 32 and 40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment of the claims.
III.	The rejection of Claims 33 and 41 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, is withdrawn in view of Applicant’s amendment of the claims.
IV.	The rejection of Claims 30-35, 38-43, 46 and 47 under 35 U.S.C. 102(a)(1) as anticipated by Zhang et al., “Effects of surface modification on the properties of magnetic nanoparticles/PLA composite drug carriers and in vitro controlled release study,” Colloids Surfaces A: Physicochem. Engineer. Aspects, 2013, vol. 431, pp. 80-86, is withdrawn in view of Applicant’s amendment of the claims and argument.
V.	The rejection of Claims 30-47 under 35 U.S.C. 102(a)(1) as anticipated by Amiji et al., US 2015/0316544 A1, published 11/05/2015, is withdrawn in view of Applicant’s amendment of the claims and argument.
VI.	The rejection of Claims 30-47 under 35 U.S.C. 103 as being unpatentable over Zhang et al., “Effects of surface modification on the properties of magnetic nanoparticles/PLA composite drug carriers and in vitro controlled release study,” Colloids Surfaces A: Physicochem. Engineer. Aspects, 2013, vol. 431, pp. 80-86, in view of Gao et al., US 2008/0203351 A1, published 08/28/2008, is withdrawn in view of Applicant’s amendment of the claims and argument.
Duplicate Claim Warning
Applicant is advised that should Claim 32 be found allowable, Claim 40 will be 

Claim Objections
Claims 30 and 48 are objected to because of the following informalities:  misspelled term “polylatctic acid” instead of “polylactic acid”.  This objection is necessitated by Applicant's amendment.
Claims 32 and 40 are objected to because of the following informalities: improper Markush format.  It is noted that claims are not indefinite because it is clear what Applicant intends to include in a Markush grouping.  However, Applicant is reminded that, according to MPEP 2173.05(h) Alternative Limitations, when materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively.  For example, if "wherein R is a material selected from the group consisting of A, B, C and D" is a proper limitation, then "wherein R is A, B, C or D" shall also be considered proper.  This objection is necessitated by Applicant's amendment.
Claim 44 is objected to as missing a period at the end of the claim.  This objection is maintained from the previous Office Action.
Appropriate correction(s) is required.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 37, 44 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
This rejection is necessitated by Applicant's amendment.
The subject matter of Claim 37 is unclear because it depends upon the cancelled Claim 36.  
Claim 44 recites the limitation "the polymer conjugate" in line 2.  There is insufficient antecedent basis for this limitation in the claim because neither independent Claim 30 nor Claim 40, upon which Claim 44 depends, recite "a polymer conjugate":

    PNG
    media_image1.png
    419
    1181
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    230
    1188
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    86
    1084
    media_image3.png
    Greyscale



Claim 45 are rejected as being dependent upon the rejected Claim 44 and fail to cure the indefiniteness of Claim 44. 
Furthermore, with regard to Claims 44 and 45, it is not clear whether “an agent attached to the surface of the polymer conjugate,” “wherein the agent includes a drug, a therapeutic agent, a fluorescent agent, a radiological agent, or a biological agent” is the same or different from “an agent attached directly to the surface of the polymer conjugate” as recited in independent Claim 30 and contemplated in Claim 40, which depends on Claim 30.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 
459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 30, 32-35 and 37-48 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., “Preparation of Anti-CD40 Antibody Modified Magnetic PCL-PEG-PCL Microspheres” J. Biomed. Nanotechnol., 2011, vol. 7, No 2, pp. 285-291, in view of Zhang et al., “Effects of surface modification on the properties of magnetic nanoparticles/PLA composite drug carriers and in vitro controlled release study,” Colloids Surfaces A: Physicochem. Engineer. Aspects, 2013, vol. 431, pp. 80-86 (PTO-892 mailed 04/14/2021); Jia et al., “Preparation of Biodegradable Polycaprolactone/Poly (ethylene glycol)/Polycaprolactone (PCEC) Nanoparticles, 2008, Drug Delivery, vol. 15, No 7, pp. 409-416; and Handké et al., “Lysine-tagged peptide coupling onto polylactide nanoparticles coated with activated ester-based amphiphilic copolymer: a route to highly peptide-functionalized biodegradable carriers,” Colloids Surf B Biointerfaces, 2013, vol. 103, pp.298-303, Epub 2012 Oct 30.  
This rejection is necessitated by Applicant's amendment.
Gao et al., throughout the publication and, for example, in Introduction, teach that:

    PNG
    media_image4.png
    237
    593
    media_image4.png
    Greyscale



At Figure 4, Gao et al. teach preparation of anti-CD40 antibody modified magnetic poly(epsilon-caprolactone)-poly(ethylene glycol)-poly(epsilon-caprolactone) (PCL-PEG-PCL, PCEC) microspheres as follows.  First, PCL-PEG-PCL triblock copolymer was synthesized by ring-opening polymerization, followed by reaction with succinic anhydride, creating carboxylated PCL-PEG-PCL copolymer.  Then, magnetite nanoparticles were encapsulated into carboxylated PCL-PEG-PCL microspheres, forming magnetic PCL-PEG-PCL microspheres with carboxyl group on their surface.  Catalyzed by EDC/NHS, the anti-CD40 antibody was linked to these magnetic PCL-PEG-PCL microspheres, thus forming anti-CD40 modified PCL-PEG-PCL microspheres. 

    PNG
    media_image5.png
    836
    1829
    media_image5.png
    Greyscale



At page 287 in Section 3.1., Gao et al. teach that:

    PNG
    media_image6.png
    237
    592
    media_image6.png
    Greyscale
 Emphasis added.

At Figures 5(a)-(e), Gao et al. teach microspheres with the mean particles size of 207 µm, 144 µm, 102 µm, 83 µm and 35 µm, respectively; these microspheres are monodisperse and have spherical morphology.  It is noted that the anti-CD40 antibody, taught by Gao et al., would be considered by one of ordinary skill in the art as a drug, which is the elected species (4):

    PNG
    media_image7.png
    214
    1033
    media_image7.png
    Greyscale



As such, Gao et al. teach a composition comprising a polymer microparticle having an agent attached directly to the surface of the polymer microparticle, wherein the polymer microparticle consists of a polymer and magnetic nanoparticles disposed within the polymer microparticle.  Gao et al. do not teach:
(a)	the polymer to be polylactic acid (PLA), which is the elected species (1); and
(b)	the magnetic nanoparticles having a coating, wherein the coating has the characteristic of providing stability for the magnetic nanoparticle in an aqueous solution, wherein the coating is made from oleic acid (the elected species (3)).  

Zhang et al., throughout the publication and, for example, In Introduction, that:
“Polylactide (PLA), a FDA approved polymer, has gained widespread use in the biomedical field due to its nontoxicity, biocompatibility and biodegradation, moreover the PLA microsphere can provide stabilization of MNPs in biological suspension [10], [11], [12]. A simple mixture of inorganic MNPs and polymers leads to nonuniform particle clustering or aggregation that compromises the properties of the composite microspheres. However, surface modification that favorably interacts with the polymer matrix provides the key to achieve a higher magnetite content and magnetic susceptibility. Yang reported that oleic acid surface coated magnetite used as a drug carrier, with a maximum magnetite amount of 25 wt%, has favorable magnetic susceptibility [13].”  Emphasis added.


At Fig. 1, Zhang et al. teach preparation of a composition comprising a polymer microparticle having a plurality of magnetic nanoparticles ( = Fe; the elected species (2)) dispersed in a polymer microparticle ( = PLA; the elected species (1)), wherein the magnetic nanoparticles have a coating, wherein the coating has the characteristic of providing stability for the magnetic nanoparticle in an aqueous solution ( = oleic acid coating; the elected species (3)):

    PNG
    media_image8.png
    543
    1671
    media_image8.png
    Greyscale



Regarding Claims 39 and 47, Zhang et al., in Abstract, teach:

    PNG
    media_image9.png
    337
    1251
    media_image9.png
    Greyscale

Emphasis added.

Regarding Claims 34, 38, 42 and 46, Zhang et al., at page 82, right column, last paragraph, teach:

    PNG
    media_image10.png
    214
    899
    media_image10.png
    Greyscale



It is noted that, according to MPEP 2131.03, a specific example in the prior art which is within a claimed range anticipates the range:
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In rePetering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).


Handké et al., throughout the publication and, for example, in Abstract, teach biomolecule conjugation to the surface of biodegradable PLA NPs (140 nm), through classical EDC or EDC/NHS activation of the surface PLA carboxylic end-groups.

It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used polylactic acid (PLA), taught by Zhang et al., as a polymer instead of PCL-PEG-PCL, taught by Gao et al., for preparation magnetic polymeric micro-/nano- spheres having an agent directly attached to the surface of the polymer microspheres, because, as evidenced by Jia et al., for example, at page 409, FDA-approved bioresorbable poly(DL-lactide) (PLA) is an art-recognized equivalent of PCL-PEG-PCL.  See MPEP 2144.06. II. SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE:
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In reRuff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smithv.Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.)  Emphasis added.


Furthermore, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used an oleic acid coating for magnetic nanoparticles, taught by Zhang et al., for preparation magnetic polymeric micro-/nano- spheres having an agent directly attached to the surface of the polymer microspheres, because it would be desirable to achieve a higher magnetite content and magnetic susceptibility, as taught by Zhang et al.
One of ordinary skill in the art would have had a reasonable expectation of success in making and using polylactic acid (PLA) as a polymer and an oleic acid coating for magnetic nanoparticles, taught by Zhang et al., for preparation magnetic polymeric micro-/nano- spheres having an agent directly attached to the surface of the polymer microspheres, because biomolecule conjugation to PLA through classical EDC or EDC/NHS activation of the surface PLA carboxylic end-groups was known in the art, as taught by Handké et al.


Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Amiji et al., US 2015/0316544 A1, published 11/05/2015 (IDS submitted 05/16/2019), in view of Sommertune et al., “Polymer/Iron Oxide Nanoparticle Composites—A Straight Forward and Scalable Synthesis Approach,” Int. J. Mol. Sci., 2015, vol. 16, No 8, pp. 19752–19768; Published online 2015 Aug 20.  
This rejection is necessitated by Applicant's amendment.
Amiji et al., throughout the publication and, for example, at Fig.2, teach preparation of a composition comprising a polymer microparticle consisting of a polymer and magnetic nanoparticles disposed within the polymer microparticle, wherein the magnetic nanoparticles have a coating, wherein the coating has the characteristic of providing stability for the magnetic nanoparticle in an aqueous solution, the composition further comprising an agent (a targeting ligand) attached to the surface of the polymer conjugate: 

    PNG
    media_image11.png
    676
    803
    media_image11.png
    Greyscale


In paragraphs [0033]-[0034], Amiji et al. teach that:

    PNG
    media_image12.png
    445
    608
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    141
    604
    media_image13.png
    Greyscale
 Emphasis added.

At Figures 3A and 3B, Amiji et al. teach a transmission electron micrograph (TEM) of oleic acid-capped SPION particles and a TEM of poly(ε-caprolactone) (PCL) microparticles that encapsulate SPIONs in their core:

    PNG
    media_image14.png
    325
    649
    media_image14.png
    Greyscale



In paragraph [0032], Amiji et al. teach different targeting ligands, such as antibodies, antibody fragments, peptides, glycoproteins, polysaccharides, and nucleic acid aptamers.

Amiji et al. do not teach the polymer to be polylactic acid (PLA), which is the elected species (1).

Sommertune et al., throughout the publication and, for example, in Abstract and Table 1, teach that:

    PNG
    media_image15.png
    354
    934
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    88
    1281
    media_image16.png
    Greyscale




    PNG
    media_image17.png
    291
    1055
    media_image17.png
    Greyscale




It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used polylactic acid (PLA), taught by Sommertune et al., as a polymer instead of PCL, taught by Amiji et al., for preparation magnetic polymeric micro-/nano- spheres, because, as evidenced by Sommertune et al., PLA is an art-recognized equivalent of PCL.  See MPEP 2144.06. II. SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE:
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In reRuff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smithv.Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.)  Emphasis added.



Claims 30, 32-35 and 37-47 are rejected under 35 U.S.C. 103 as being unpatentable over Amiji et al., US 2015/0316544 A1, published 11/05/2015 (IDS submitted 05/16/2019), in view of Sommertune et al., “Polymer/Iron Oxide Nanoparticle Composites—A Straight Forward and Scalable Synthesis Approach,” Int. J. Mol. Sci., 2015, vol. 16, No 8, pp. 19752–19768; Published online 2015 Aug 20; as applied to Claim 48 above, and further in view of Handké et al., “Lysine-tagged peptide coupling onto polylactide nanoparticles coated with activated ester-based amphiphilic copolymer: a route to highly peptide-functionalized biodegradable carriers,” Colloids Surf B Biointerfaces, 2013, vol. 103, pp.298-303, Epub 2012 Oct 30.  

Neither Amiji et al. nor Sommertune et al. expressly teach a polymer microparticle having an agent attached directly to the surface of the polymer microparticle, as recited in the amended Claim 30.  
Handké et al., throughout the publication and, for example, in Abstract, teach biomolecule conjugation to the surface of biodegradable PLA NPs (140 nm), through classical EDC or EDC/NHS activation of the surface PLA carboxylic end-groups.

It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used the surface PLA carboxylic end-groups for direct attaching an agent to the surface of the PLA microparticle, taught by combination of Amiji et al. and Sommertune et al.
One of ordinary skill in the art would have been motivated to have made and used the surface PLA carboxylic end-groups for direct attaching an agent to the surface of the PLA microparticle, taught by combination of Amiji et al. and Sommertune et al., because it would be desirable to employ a simple classical EDC or EDC/NHS activation of the surface PLA carboxylic end-groups.
One of ordinary skill in the art would have had a reasonable expectation of success in making and using the surface PLA carboxylic end-groups for direct attaching an agent to the surface of the PLA microparticle, taught by combination of Amiji et al. and Sommertune et al., because this strategy is well-known in the art, as taught by Handké et al.
Response to Arguments
At page 5 of the Remarks entered on 06/03/2021, Applicant argues that:  

    PNG
    media_image18.png
    512
    1155
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    182
    1176
    media_image19.png
    Greyscale



As indicated at page 3 of the instant Office Action, the 102 and 103 rejections set forth in the previous Office Action mailed 04/14/2021 have been withdrawn in view of Applicant’s amendment of the claims and argument.
However, upon further consideration, a new ground(s) of rejection is made as set forth above.



Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641